Citation Nr: 1131495	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to an increased evaluation for a ganglion cyst of the right wrist, currently rated noncompensably disabling. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1997 to December 1998.  The appeal comes before the Board of Veterans' Appeals (Board) from April 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2001, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Although the Veteran apparently failed to appeal the RO's June 15, 1999 decision, following that decision the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  Among other things, that law eliminated the concept of a well-grounded claim. Section 7(b) of the VCAA further provided that a claim which had been previously denied as not well-grounded shall, on the request of the claimant or the Secretary's own motion, be readjudicated as if the denial had not been made, provided that the denial was one that became final during the period beginning on July 14, 1999, and ending on the date of enactment of the VCAA, November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VAOPGCPREC 3- 2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) (providing for readjudication of claims, such as this one, that became final between July 14, 1999, and November 9, 2000, and were denied on the basis that they were not well- grounded).  The Board thus herein adjudicates the claims for service connection the subject of this appeal as claims for service connection on the merits, without the need to reopen those claims, as listed hereinabove.  

The issues of entitlement to service connection for a right ankle condition, a left ankle condition, a right knee condition, a left shoulder condition, a neck condition, and a back condition, entitlement to an increased evaluation for a ganglion cyst of the right wrist, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Based upon the preponderance of the competent and probative evidence of record, bilateral pes planus did not develop in service, was not aggravated by service, and is not otherwise causally related to service.  The Veteran's bilateral pes planus existed prior to service, and did not increase in severity during service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for bilateral pes planus.  As the Board has noted in the Introduction, above, reopening of this claim is not required in this case based on the timing of the claim relative to the effective date of the VCAA and applicable provisions of that law, yet the RO addressed the claim for service connection on appeal as requiring reopening, and denied reopening.  The Veteran would have been in that context required to have been afforded appropriate notice of the requirements for reopening the claim as well as for satisfying the claim on the merits, as clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because reopening of the claim is not in fact required, only notice of the requirements to satisfy the claim for service connection on the merits was actually required.  

The Board nonetheless finds that the Kent requirements were fulfilled, and pertinently they were fulfilled to the extent of providing notice of the requirements to support the claim for service connection on the merits.  A VCAA notice letter was sent in June 2006, prior to the RO's adjudication of the request to reopen in April 2007.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate both the requests to reopen and the underlying claims.  

In addition to the foregoing harmless-error analysis, the Board notes that the decision of the U.S. Court of Appeals for Veteran Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  These requirements were fulfilled in the June 2006 VCAA letter which VA sent to the Veteran.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA and private treatment.  He also submitted various other documents, including lay statements, in furtherance of the appealed claim.  Indicated medical records were requested, and records obtained were associated with the claims file.  

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has thus been fulfilled.  Some records could not be obtained, such as from a listed private hospital, based on reply from that facility informing that the Veteran had not been a patient there.  The Board finds that all appropriate efforts were undertaken to obtain indicated records in furtherance of the appealed claim adjudicated herein.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had sufficient knowledge of the information and evidence necessary to establish the claim).  The RO sought indicated VA and private records with the Veteran's assistance, and all records obtained were associated with the claims file.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran was appropriately informed, including by the appealed rating decision, a SOC, and a SSOC, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was not afforded a VA examination to address his claim for service connection for bilateral pes planus.  The Board finds, however, that no such examination was needed as the evidence of record is sufficient to decide the claim - the evidence demonstrates that there was no increase in severity of the Veteran's pes planus.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Claim for Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such disorders as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Where a pre-existing disease or injury is noted on the entrance examination, that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153, unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At his July 2010 Board hearing, the Veteran testified that he began having difficulty with his feet on active duty in 1998.  He testified that he then had difficulty walking and went to sick call in the summer of 1998 for this, receiving treatment at the battalion aid station consisting of Motrin and inserts for his boots and for his running shoes as treatment.  He added that he sought treatment on several occasions for his feet in service, with the next visit around December of 1998, prior to separating from service.  The Veteran testified that the pes planus had been worse since service, and has persisted as a chronic condition.  

The Veteran's June 1997 service enlistment examination noted mild pes planus.  The pes planus was noted to be asymptomatic.  An October 1997 service treatment records (STR) assessed rule out ankle, knee, and toe pain secondary to pes planus, but the examiner did not then identify any symptomatic pes planus.  In a May1998 physical profile record, the Veteran's physical activity was limited for one month, based on stress changes to the lumbosacral spine and bilateral ankles or feet.  A June 1998 physical profile record, limited the Veteran's physical activity for one month, based on stress changes to both ankles and both feet.  The Veteran's service separation examination is undated but was recorded as one year and nine days following service entry, and hence was in August 1998 based on a service entry date of August 20, 1997.  The noted abnormalities included pes planus with mild inversion of the ankles.  In his service report of medical history in August 1998 the Veteran reported foot difficulties involving the ankles, toes, bottom of the feet, and top of the feet.  A September 1998 physical profile record limited the Veteran's physical activity for three months, based on stress changes to the low back and both feet.  In October 1998 the Veteran was seen for complaints of right calf muscle soreness.  Pes planus of the feet was noted, though without a notation of any associated symptoms.  

Post service-discharge, an April 1999 VA examination was conducted.  The Veteran reported having a sprained ankle in basic training, and reported a history of his feet growing progressively worse from that time.  Upon examination, the VA examiner found that there was no current pes planus found in the feet.  

Because bilateral pes planus was recorded on the service entrance examination report, the presumption of soundness does not apply to the Veteran's bilateral pes planus.  The Board finds the Veteran's bilateral pes planus to have existed prior to service for purposes of the present adjudication.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For disorders having existed prior to service with the presumption of soundness not applying, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Veteran's bilateral pes planus is not shown to have increased in severity.  The Veteran's service entrance examination noted mild pes planus.  The discharge examination noted pes planus.  A May 2010 VA record noted mild pes planus.  The Veteran's pes planus has thus remained mild.  This is supported by the fact that an April 1999 VA examination found that there was no pes planus.  Although there were several notations of stress changes to the feet during service, those were never accompanied by complaints related to the feet.  An October 1997 STR assessed rule out ankle, knee, and toe pain secondary to pes planus, but the examiner did not then identify any symptomatic pes planus.  The STRs thus do not document symptomatic pes planus or an increase in the severity of pes planus.  The evidence of record thus demonstrates that the severity of the Veteran's pes planus disability has remained static, as it was mild in 1997 and mild in 2010.  

The Veteran has made statements that his pes planus was aggravated by service.  Although the Veteran is competent to address his symptoms, the Board finds that the Veteran is an unreliable historian and without significant credibility in his assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  VA examiners post-service discharge have found the Veteran's reported symptoms and contentions to be inconsistent with negative findings upon examination, have found the Veteran to provide self-contradicting narratives or have otherwise found him to be an unreliable historian, or they have noted that he made little effort upon examination or was non-compliant with medication and prescribed rehabilitation.  See VA examinations dated April 1999, October 2007, and November 2007; STRs dated December 1997, January 1998, and April 1998.  In particular, in May 2008 VA treatment record, the Veteran informed a medical practitioner that he had homicidal ideations directed toward the practitioner and a policeman.  Upon speaking with another VA care provider the same day, the Veteran confided to him that he had no homicidal ideation but rather that he was a compulsive liar and that he had lied to the first VA medical practitioner.  Such an admission in the claims file further supports the Veteran's lack of credibility.  

Accordingly, his non-credible statements do not outweigh the inference drawn from a lack of reported symptoms during service and a lack of significant symptoms thereafter.  Additionally, the finding in 2010, over 11 years after service discharge that his pes planus was mild, weighs against his claim of aggravation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that that the passage of many years between service discharge and medical documentation of a claimed disability is evidence against aggravation of a pre-existing condition by military service).  

Accordingly, the Board concludes that the evidence preponderates against the claim for service connection for bilateral pes planus, based on a pre-existing disability not having increased in severity during service, with the presumption of soundness not applying.  38 C.F.R. §§ 3.303, 3.304(b), 3.306(b).  


ORDER

Service connection for bilateral pes planus is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to provide adequate and/or updated examinations and to issue a statement of the case.

First, regarding the lumbar spine disorder, in August 2007, the Veteran submitted a typed statement that, upon a review of service medical records, the current lumbar spine condition was at least as likely as not related to the documented lumbar/low back condition the Veteran experienced on active duty.  The statement was signed illegibly, but in an accompanying statement, the Veteran stated that it was supplied by Dr. K, one of his treating physicians at the VA medical center.  Because the opinion was not submitted on VA letterhead, as is the regular course of business, and because the signature is not legible, the AMC should send a copy of the statement to Dr. K and request confirmation of the medical opinion and a supporting explanation or rationale.  

Second, the claims for service connection for back, neck, right ankle, left ankle, right knee, and left shoulder conditions must be remanded for adequate examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  When determining the probative value of a medical opinion, a central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion, which is not automatically demonstrated by a statement that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).

Regarding the back and neck disorders, a VA examination was provided in October 2007.  The examiner first noted that the Veteran had not been seen at VA until November 2005.  The examiner then provided an opinion that the back and neck conditions were not related to any treatment in service because there was a normal examination, there was a gap in between service discharge and when he was first seen by medical professionals, and there had been a motor vehicle accident in 2000.  A review of the claims file, however, indicates that there are various lumbar and cervical spine diagnoses of record, after the date on which the Veteran filed the claim.  A February 2008 VA x-ray report noted thoracic spine moderate scoliosis.  An April 2008 VA x-ray report noted disc desiccation, decrease in disc height, and bulging discs.  A May 2010 VA medical record diagnosed lumbar spine degenerative disc disease and kyphosis and/or scoliosis, and chronic cervicalgia.  The Board also notes that the examiner did not conduct diagnostic testing such as x-rays or magnetic resonance imaging to support the conclusion that the examination was normal.  Additionally, the Veteran was first seen at a VA medical center in 2004.  Further, private medical records indicate the motor vehicle accident was in 2002 and that he only incurred a left knee contusion.  Moreover, the service enlistment examination noted mild scoliosis of the spine.  This was not addressed.  Thus, it appears that the examiner was not properly informed regarding the relevant facts in formulating the provided medical opinion.  Accordingly, remand is required for an adequate examination. 

Regarding the other orthopedic disorders, a VA examination was provided in October 2007.  The examiner provided an opinion that the left shoulder, left ankle, right ankle, and right knee conditions were unrelated to any treatment during service because there were multiple normal examinations of the joints.  Although the claims file does not indicate a right knee disorder, there were diagnoses of record regarding the other claimed conditions.  A May 2010 VA x-ray report regarding the left ankle diagnosed chronic residual posttraumatic remodeling change.  A May 2010 VA x-ray report regarding the right ankle diagnosed chronic residual posttraumatic or degenerative remodeling change.  A July 2010 VA record diagnosed status-post left shoulder strain.  Additionally, the Board notes that the examiner did not conduct any diagnostic testing in support of the conclusion that there were no left shoulder, left ankle, right ankle, and right knee conditions.  Accordingly, an examination accounting for current diagnoses and that performs diagnostic testing is required.  

Third, the claim for an increased evaluation for a ganglion cyst of the right wrist must be remanded for an updated examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  The most recent examination regarding the ganglion cyst of the right wrist was in 2007.  At the Board hearing and in medical records, the Veteran has reported increased symptomatology.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

Fourth, the claim for entitlement to TDIU must be remanded for issuance of a statement of the case (SOC).  When a notice of disagreement has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC).  In a February 2008 rating decision, the RO denied an increased evaluation for the service-connected wrist.  In March 2008, the Veteran filed a notice of disagreement alleging, in part, that he was unable to work due to his service-connected conditions.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that when TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability).  The RO did not issue an SOC.  Accordingly, remand of this issue is required.

Last, while on remand, the AMC should clarify whether the Veteran had any pre-2004 VA treatment and obtain recent VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Temple, Texas VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  In addition, request that a search for records from 1999 to 2004 be conducted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Attempt to contact Dr. K at the Temple, Texas VA medical center to confirm the nature of the opinion provided.  Request that Dr. K confirm that he provided the opinion and to provide a supporting explanation for his conclusion.  All attempts to contact Dr. K must be documented in the claims file.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the back and neck disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide all currently diagnosed back and neck disorders, to include chronic cervicalgia, lumbar spine degenerative disc disease, and thoracic spine scoliosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not (50 percent or greater probability) that each diagnosed back and neck disorder was caused or aggravated by the Veteran's military service.  The examiner must also specifically address the in-service medical treatment for the back and neck.

Regarding the spine scoliosis, the examiner must provide an opinion regarding whether it is a congenital or development defect or a disease.  If it is a defect, the examiner must provide an opinion regarding whether is it more or less likely than not that the scoliosis was subject to a superimposed disease or injury during military service that resulted in increased disability.  If it is a disease, the examiner must provide an opinion regarding whether it is more or less likely than not that there was an increase in severity or aggravation during military service?  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the right ankle, left ankle, left shoulder, and right knee disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide all applicable diagnoses, to specifically include left ankle chronic residual posttraumatic remodeling change, right ankle diagnosed chronic residual posttraumatic or degenerative remodeling change, and status-post left shoulder strain.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not (50 percent or greater probability) that any diagnosed left shoulder, left ankle, right ankle, and/or right knee disorders were caused or aggravated by the Veteran's military service.  The examiner must also specifically address the treatment of these disorders contained in the Veteran's STRs.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  Issue a SOC addressing the TDIU claim.  The TDIU issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


